 



Exhibit 10.1
SYSCO CORPORATION
2005 NON-EMPLOYEE DIRECTORS STOCK PLAN
RETAINER STOCK AWARD AGREEMENT
     This Retainer Stock Award Agreement (“Agreement”) was made and entered into
as of ___, 200___(“Date of Grant”), by and between Sysco Corporation, a Delaware
corporation (hereinafter “SYSCO”), and ___, a director of SYSCO (hereinafter
“Director”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of SYSCO has adopted, and SYSCO’s
stockholders have approved, the Sysco Corporation 2005 Non-Employee Directors
Stock Plan (the “Plan”), the purpose of which is to promote the interests of
SYSCO and its stockholders by enhancing SYSCO’s ability to attract and retain
the services of experienced and knowledgeable directors and by encouraging such
directors to acquire an increased proprietary interest in SYSCO through the
ownership of common stock, $1.00 par value, of SYSCO (“Common Stock”); and
     WHEREAS, the Plan provides that, as of the date of each of SYSCO’s Annual
Meeting of Stockholders, each non-employee director who was not a member of the
Board of Directors of SYSCO at the previous Annual Meeting of Stockholders and
who has never received a retainer stock award under any non-employee director
compensation plan or arrangement of SYSCO shall be granted a Retainer Stock
Award consisting of 6,000 shares of SYSCO Common Stock; and
     WHEREAS, Director is a non-employee member of the Board of Directors as of
the date hereof, has never received a retainer stock award under any
non-employee director compensation plan or arrangement of SYSCO, desires to
serve on the Board of Directors of SYSCO and desires to accept an award of
restricted stock in accordance with the terms and provisions of the Plan and
this Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the parties agree as
follows:

1.   GRANT OF RETAINER STOCK AWARD.

     SYSCO, as authorized by the Board of Directors, hereby grants to Director
6,000 shares of restricted Common Stock (the “Retainer Stock Award”) pursuant to
the provisions of the Plan. The Retainer Stock Award shall be subject to vesting
as set forth in the Plan and summarized below:

  (a)   One-third of the Retainer Stock Award shall vest on the anniversary of
the Date of Grant.     (b)   An additional one-third of the Retainer Stock Award
shall vest on the second anniversary of the Date of Grant.     (c)   The final
one-third of the Retainer Stock Award shall vest on the third anniversary of the
Date of Grant.     (d)   Any unvested portion of a Retainer Stock Award shall
vest upon the occurrence of a Change in Control. For purposes of this Agreement,
“Change in Control” means that a person or persons who are acting together for
the purpose of acquiring an equity interest in SYSCO acquire beneficial
ownership (as defined in Rule 13d-3 promulgated under the Securities Exchange
Act of 1934, as amended) of 20% or more of the outstanding Common Stock.



 



--------------------------------------------------------------------------------



 



2.   RESTRICTION ON TRANSFER.

     The restricted Common Stock granted as a Retainer Stock Award and the
shares of SYSCO Common Stock received pursuant to this Agreement shall not be
sold, pledged, assigned, transferred, or encumbered prior to the time the
Retainer Stock Award vests as described herein.

3.   DEPOSIT WITH SYSCO.

     Each certificate of Retainer Stock Award awarded hereunder shall be
registered in the name of the Director and left, prior to its vesting, on
deposit with SYSCO with a stock power endorsed in blank. Each such certificate
will contain the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the SYSCO Corporation 2005
Non-Employee Directors Stock Plan, and in the associated Award Agreement. A copy
of the Plan and such Award Agreement may be obtained from SYSCO Corporation.

4.   CERTAIN RIGHTS OF DIRECTOR.

     Except as otherwise set forth herein, Director, as owner of shares of
restricted Common Stock granted as a Retainer Stock Award, shall have all the
rights of a stockholder, including, but not limited to, the right to vote such
shares and the right to receive all dividends paid with respect to such shares;
provided, that all such rights shall be forfeited in respect to any portion of
the Retainer Stock Award as of the date all or any portion of such award is
forfeited.

5.   CESSATION OF SERVICE.

     Except as set forth below and unless otherwise determined by the Board, if
Director ceases to be a Non-Employee Director (as defined in the Plan) prior to
the vesting of any portion of the Retainer Stock Award, Director shall forfeit
the portion of the Retainer Stock Award which is not vested on the date he
ceases to be a Non-Employee Director; provided, however, that unless otherwise
determined by the Board, if (a) Director serves out his or her term but does not
stand for re-election at the end thereof, or (b) Director shall retire from
service on the Board (for reasons other than death) prior to the expiration of
his or her term and on or after the date he or she attains age 71, Director’s
Retainer Stock Award shall remain in effect and vest, as if Director had
remained a Non-Employee Director of SYSCO. Upon the death of Director, any
unvested portion of the Retainer Stock Award shall vest.

6.   ADJUSTMENT TO AWARD IN CERTAIN EVENTS.

     In the event of a change in the capitalization of SYSCO due to a stock
split, stock dividend, recapitalization, merger, consolidation, combination, or
similar event, the aggregate shares subject to this Agreement shall be adjusted
to reflect such change.

7.   NO COMPROMISE WITH REGULATORY AUTHORITY.

     Notwithstanding any other provision of this Agreement, Director agrees that
SYSCO shall not be obligated to deliver any shares of Common Stock, if counsel
to SYSCO determines such delivery would violate any law or regulation of any
governmental authority or agreement between SYSCO and any national securities
exchange upon which the Common Stock is listed.

 



--------------------------------------------------------------------------------



 



8.   PLAN CONTROLS.

     In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall be the controlling document.

9.   END OF RESTRICTIONS; DELIVERY OF STOCK.

     If all terms and conditions of this Agreement are complied with in full,
all restrictions on the Retainer Stock Award referred to herein shall lapse and
the Director shall receive the certificate representing such shares of SYSCO
Common Stock.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            SYSCO CORPORATION
      By:   Richard J. Schnieders         Chairman, Chief Executive Officer and
President                DIRECTOR



 
[Name]
                       

 